 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6      GEOFFREY ROBERT LAWSON SR.,
                                                               Case No. C18-5998-RBL-TLF
 7                                  Petitioner,
                 v.                                            ORDER ADOPTING REPORT AND
 8                                                             RECOMMENDATION
        JAMES KEY,
 9
                                    Respondent.
10

11            THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

12   Recommendation [Dkt. # 23], recommending that the Court deny petitioner’s motions [Dkt. #

13   21] seeking a preliminary injunction, appointment of counsel, and immediate release from

14   custody and grant petitioner’s motion [Dkt. # 21] for expedited review.

15      (1)    The Court adopts the Report and Recommendation.

16      (2)    Petitioner’s request for a preliminary injunction [Dkt. # 21] is DENIED.

17      (3)    Petitioner’s requests for court-appointed counsel and for immediate release [Dkt. # 21]

18             are DENIED without prejudice.

19      (4)    To the extent petitioner requests expedited review of his petition, the Court notes that it

20             is awaiting submission of petitioner’s response to the respondent’s answer in order to

21             consider the petition, which is currently due August 12, 2019. Petitioner’s motion [Dkt.

22             # 21] is GRANTED to the extent that he is advised that he may file his response at any

23             time prior to the current deadline of August 12, 2019, and the Court will re-note the

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1            petition for consideration to an earlier date upon receipt of petitioner’s response.

 2            Petitioner is also advised that he may also request that the Court decide his petition

 3            without his response based upon the current briefing.

 4     (5)    The Clerk is directed to send copies of this Order to petitioner, to Magistrate Judge

 5            Fricke, and to any other party that has appeared in this action.

 6     IT IS SO ORDERED.

 7           Dated this 9th day of July, 2019.

 8

 9

10                                                         A
                                                           Ronald B. Leighton
11
                                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
